     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 1 of 33 Page ID #:16026




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11                Plaintiff,                       DEFENDANT’S REPLY TO THE
12                       v.                        GOVERNMENT’S OPPOSITION TO
                                                   MOTION TO DISMISS OR, IN THE
13    MICHAEL JOHN AVENATTI,                       ALTERNATIVE, MOTION FOR
14                Defendant.                       MISTRIAL, DUE TO THE
                                                   GOVERNMENT’S (1) FAILURE TO
15
                                                   PRODUCE INFORMATION AS
16                                                 REQUIRED BY RULE 16, BRADY, AND
                                                   GIGLIO, AND (2) CONTEMPT OF THIS
17
                                                   COURT’S JANUARY 25, 2021 ORDER
18
19          Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) filed a Motion to
20    Dismiss or, in the Alternative, Motion for Mistrial due to the Government’s (1) Failure
21    to Produce Information as Required by Rule 16, Brady, Giglio, and (2) Contempt of this
22    Court’s January 25, 2021 Order. The government filed an Opposition. [Dkt. 737]. Mr.
23    Avenatti submits the following Reply.
24
       Dated: August 19, 2021                  Respectfully submitted,
25
                                               /s/ Michael J. Avenatti
26
                                               Defendant
27                                             MICHAEL JOHN AVENATTI
28
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 2 of 33 Page ID #:16027




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3    I.    INTRODUCTION AND FACTUAL BACKGROUND
 4          On August 15, 2021, Mr. Avenatti filed a Motion for Mistrial due to the
 5    Government’s (1) Failure to Produce Information as Required by Rule 16, Brady, Giglio,
 6    and (2) Contempt of this Court’s January 25, 2021 Order. [Dkt. 706]. On August 19,
 7    2021, the government filed an Opposition. [Dkt. 737]. The government makes two
 8    primary arguments. First, the government claims that defendant never once mentioned
 9    Tabs data. Second, the government claims that that “the prosecution team” has produced
10    what is in its “possession” and has complied with its discovery obligations. The
11    government ignores Mr. Avenatti’s specific requests for the accounting data, its well-
12    established duty to investigate exculpatory material, and its obligation to produce
13    materials beyond what is in the possession of AUSA Sagel and AUSA Wyman. Indeed,
14    the government attempts to shift the burden to Mr. Avenatti while ignoring its own,
15    independent obligation to produce Brady information irrespective of what Mr. Avenatti
16    does. The government also ignores the remedies prescribed under the law as it relates to
17    Brady violations. Attached as Exhibit 1, the government provided the Court with various
18    printouts from Tabs including Government Trial Exhibit 48, 174 and fifteen similar draft
19    Tabs printouts. To be clear, Mr. Avenatti has consistently sought access to the Tabs
20    DATA, not seventeen, incomplete draft printouts from the Tabs software of unknown
21    origin.
22          In its opposition and in an effort to avoid having the Court focus on a key
23    assurance the government made to the defendant in the Spring of 2019, the government
24    attempts to begin the story of Mr. Avenatti’s attempt to gain access to the servers on July
25    28, 2019. In reality, however, and as the government well knows, the saga began well
26    prior to this date. Indeed, Mr. Avenatti first requested a copy of the data from the
27    servers and all relevant Rule 16, Brady and Giglio information via a letter from his
28
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 3 of 33 Page ID #:16028




 1    counsel dated May 15, 2019 (immediately after his counsel was retained in the case).
 2    See Exhibit A. The word “servers” is mentioned ten times in the letter, as are the words
 3    “computers” and “drives.” Further, Brady is mentioned at least twice, with a particular
 4    Brady demand being included at paragraph 19.
 5          One week later, having not received any electronic evidence nor any comfort from
 6    the government that such evidence would be forthcoming, Mr. Avenatti’s counsel sent
 7    another letter to the government specifically addressing the importance of getting a copy
 8    of the servers. See Exhibit B. In the letter, he described the prejudice to the defense
 9    caused by the government continuing to withhold the data. He demanded that the
10    forensic images be provided no later than Tuesday, May 27 and also requested an
11    inventory. On May 24, 2019, the government provided a response, but refused to
12    provide copies of the data as Mr. Avenatti had requested. See Exhibit C. Importantly,
13    however, the government promised that it would provide Mr. Avenatti with a copy of all
14    of the relevant information from the servers, stating as follows (their words):
15
16
            In connection with the government’s investigation, the Court-appointed
            Receiver for EA LLP (the “EA Receiver”) consented to IRS-CI creating
17          forensic image of the six digital devices that comprise the EA LLP server
18          (collectively, the “EA LLP server”), which were being stored by MixinIT, a
            company in Orange County that stored and managed computer servers.
19          After creating a forensic image of the EA LLP server, the EA LLP server
20          was returned to the EA Receiver. [fn omitted] The government has since
            obtained a warrant to search the forensic copy of the EA LLP server for
21          relevant evidence. We will produce any relevant evidence seized from
22          the EA LLP server once the government completes the review protocols
            set forth in the search warrant. We, however, have significant concerns
23          regarding producing a forensic copy of the EA LLP server to the defendant
24          at this time.

25
26
      In other words, the government lulled the defendant into believing that the government

27
      understood their obligations and would comply with them. Indeed, they stated as much.

28
                                                   2
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 4 of 33 Page ID #:16029




 1          Two months later, Defendant next filed a motion to compel [Dkt. 50], which
 2    defendant referenced in his opening brief on this motion, together with providing a
 3    detailed timeline of what transpired following the filing of the motion. [Dkt. 706, p. 6.].
 4    On July 31, 2019, Mr. Avenatti’s counsel sent an e-mail to the government explaining
 5    the importance of getting a copy of the servers so that Mr. Avenatti can “attempt to
 6    access the information” and “prepare his defense.” See Exhibit D. Counsel further noted
 7    “[s]eeing as you have already copied the servers, providing a copy of your copy is hardly
 8    burdensome.” Counsel concluded by stating, “Time is of the essence, especially in light
 9    of the amount of information necessary to review.” The government still refused to
10    provide a copy of the data. The motion was later denied by the Court after the
11    government made the same representations to the Court that had been made to the
12    defendant, namely that the government would comply with its obligations. [Dkt. 53, p.3]
13    Further, as set forth in the motion [Dkt. 706, pp. 6-11], defendant continued in the
14    months that followed to attempt to get the data he needed to no avail.1 And as of this
15    filing, he still does not have the data despite requesting it repeatedly over the last week in
16    open court.
17          For the reasons set forth below, as well as those described within the defendant’s
18    original filing, the Court should dismiss the Indictment. In the alternative, the Court
19    should declare a mistrial.
20
21    II.   LEGAL STANDARD
22          A.      The Government Ignores, and Fails to Respond to, Arguments
23                  Regarding its Duty to Investigate & Identify Exculpatory Material
24          The government is not permitted to escape its discovery obligations by imposing
25    on the defendant a duty to investigate exculpatory materials to which the defendant is
26
27    1
       The defendant will be prepared to address the erroneous claims of the government that
28    defendant was granted unfettered access to the servers at the hearing on this matter.
                                                  3
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 5 of 33 Page ID #:16030




 1    already entitled under Brady and which the government already has in their possession.
 2    Indeed, the “obligations imposed by Brady are not limited to evidence prosecutors are
 3    aware of, or have in their possession.” United States v. Bruce, 984 F.3d 884, 895 (9th
 4    Cir. 2021). “Prosecutors cannot turn a blind eye to their discovery obligations.” Id. at
 5    897 (rejecting the government’s argument that because there were references to
 6    unproduced materials in the documents the prosecution did produce, it was incumbent
 7    upon the defense to investigate and uncover potentially favorable evidence itself). The
 8    law under Brady places “an affirmative duty on the prosecutor to seek out information in
 9    the government’s possession that is favorable to the defendant. United States v. Grace,
10    401 F. Supp. 2d 1069, 1075 (D. Mont. 2005). The Supreme Court in Kyles v. Whitley,
11    514 U.S. 419 (1995) made it abundantly clear that, “the individual prosecutor has a duty
12    to learn of any favorable evidence known to others acting on the government’s behalf in
13    the case … whether, that is, a failure to disclose in good faith or bad faith -- the
14    prosecution’s responsibility for failing to disclose known and favorable evidence rising
15    to a material level of importance is inescapable. ” Id. at 1075-76 (emphasis added).
16          Further, the government is not relieved of its discovery obligations under Brady
17    by “merely providing access to 600,000 documents and then claiming that [the
18    defendant] should have been able to find the exculpatory information in the haystack.”
19    United States v. Hsia, 24 F.Supp. 2d 14, 29 (D.D.C. 1998); United States v. Cutting,
20    2017. U.S. Dist. LEXIS 5006, at *24-25 (N.D. Cal. 2017)(holding that in cases involving
21    large amounts of data including multiple gigabytes and millions of pages of documentary
22    information, the government was required to identify by Bates number the Brady/Giglio
23    material in discovery that has been produced); United States v. Thomas, 981 F.Supp. 2d
24    229, 239 (“the government cannot hide Brady material as an exculpatory needle in a
25    haystack of discovery materials.”); United States v. Bortnovsky, 820 F.2d 572, 575 (2d
26    Cir. 1987)(“The government did not fulfill its obligations merely by providing
27    mountains of documents to defense counsel who were left unguided.”); United States v.
28
                                                    4
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 6 of 33 Page ID #:16031




 1    Eghbal Saffarinia, 424 F.Supp. 3d 46, 86 (D.D.C. 2020)(“the government’s Brady
 2    obligations require it to identify any known Brady material to the extent that the
 3    government knows of any such material in its production of approximately 3.5. million
 4    pages.”).
 5          In United States v. Blankenship, 2015 U.S. Dist. LEXIS 76287, at. (S.D. W. Va.
 6    2015), the defendant sought an order directing the government to identify Brady material
 7    after claiming that the government was hiding exculpatory materials within four million
 8    pages of discovery. The court determined the government should “designate any known
 9    Brady material as such and disclose the same to defense counsel. In other words,
10    without more, the United States does not comply with the requirement of Brady by
11    merely including all known Brady material within the four million plus pages of
12    discovery.” Id. *16. The government, “having determined the nature of the charges and
13    having the knowledge of the evidence and witnesses it intends to produce to prove those
14    charges, is in a far better position than the Defendant to know what evidence might be
15    exculpatory and/or impeachment material under Brady.” Id. at *17.
16           In United. States v. Sayler, 2010 U.S. Dist. LEXIS 77617, at *12-13(E.D. Cal.
17    2010), the Court similarly made it clear that mass document dumps with no effort to
18    provide the specific exculpatory materials did not satisfy the government’s obligations
19    under Brady:
20
            During the course of any large case investigation, investigators and attorneys
21          are going to have to review and organize the sometimes immense amount of
22          evidence that is acquired. During the course of the years long investigation in
            this case, the government personnel seemed to be able to segregate that
23          evidence which would be useful in the prosecution in terms of guilt, but
24          apparently made no efforts to segregate that evidence which runs counter to
            the charges. Assuming for the moment that some Brady/Giglio evidence, as
25          the court has defined it below, exists, the reviewing personnel apparently
26          made no note of the evidence, or merely having noted it, "stuck it back" in
            the ever-increasing pile to be an inevitably hidden part of the mass disclosure.
27          The obligations imposed by Brady et al. have been well established for years,
28          and should be anticipated in every case during the investigation phase. If the
                                                    5
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 7 of 33 Page ID #:16032




 1
              government argues that it is now "impossible" to comply with the burden of
              reviewing evidence for identification purposes, the government more or less
 2            made its own bed in this matter by making it impossible.
 3
 4            Even these cases are dissimilar to the cases before the Court because in Mr.
 5    Avenatti’s matter, according to SA Taschyan’s testimony today, the servers total
 6    approximately five terabytes of data. This is an enormous amount of data totaling in
 7    excess of over 1 billion pages of printed text (not a typo).2 Not only has the
 8    government failed to identify the Brady and Giglio contained within these files, the
 9    government has failed to produce the Tabs data. As demonstrated in Mr. Avenatti’s
10    initial filing, beginning in early 2019, defendant has repeatedly demanded that the
11    government produce all financial records relating to the clients identified in the
12
      2
          See Schwartz v. United States, 828 Fed.Appx. 628, 634 n. 3 (11th Cir. 2020):
13
14            What is a terabyte? Well, it depends on the medium (print, photo, video,
              etc.), but at bottom it is a number of bytes of information. Three terabytes is
15            approximately thirty with twelve zeros following, or 3 million million, or 3
16            trillion bytes. According to various cases, printed text gets the best bang for
              the buck: Three terabytes of plain text would be approximately 3,000
17
              gigabytes (GB), or the equivalent of 1.5 trillion pages of plain (or
18            “typewritten”) text. See Laethem Equip. Co. v. Deere & Co., No. 05-10113,
              2008 WL 11355558, at *4 n.1 (E.D. Mich. Dec. 3, 2008) (citation
19
              omitted); Haka v. Lincoln Cnty., 246 F.R.D. 577, 578 n.1 (W.D. Wis.
20            2007).
21
              According to the conversion rate found in McNulty v. Reddy Ice Holdings,
22            Inc., 3 terabytes would equal approximately 660 million pages of “printed
              text.” 271 F.R.D. 569, 570 n.1 (E.D. Mich. 2011). Without delving into the
23
              distinctions between “plain” text and “printed” text, let's just say a terabyte
24            is more than a little information. Three terabytes would hold 3,000 copies of
              the Encyclopedia Britannica, or 30% of the printed collection of the Library
25
              of Congress. United States v. Salyer, Cr. No. S-10-0061-LKK, 2011 WL
26            1466887, at *1 n.2 (E.D. Cal. Apr. 18, 2011) (quotation omitted), report
              and recommendation adopted, Cr. No. S-10-061-LKK, 2011 WL 1811211
27
              (E.D. Cal. May 12, 2011).
28
                                                     6
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 8 of 33 Page ID #:16033




 1    indictment, including all information relating to the calculation of fees and expenses.
 2    These efforts have included filing multiple motions with the Court. Time and time again
 3    the government represented to the Court and the defense that all financial information
 4    had been produced, including all Brady information. This has now been shown to be
 5    demonstrably false, as the government finally admitted that the Tabs data was never
 6    produced. The prejudice resulting from this misconduct cannot be overstated.
 7            B.    The Government Improperly Limits the Scope of its Discovery
 8                  Obligation
 9            The government routinely argues that it has complied with its discovery
10    obligations by stating that it has provided Mr. Avenatti with what is in the “prosecution
11    team’s possession.” See, e.g., Dkt. 737, p. 8. The government claims that its discovery
12    obligations extend merely to “materials that are in the possession of the government’s
13    prosecution team.” Id. citing United States v. Cano, 934 F.3d 1002, 1023 (9th Cir. 2019)
14    and United States v. Bryan, 868 F.2d. 1032, 1036 (9th Cir. 1989). But the government
15    conveniently omits the sentence the follows the passage it quotes, which states,
16    “Knowledge and access are presumed if the agency participates in the investigation of
17    the defendant.” Cano, 934 F.2d at 1023; citing Bryan, 868 F.2d 1036 (“the prosecutor
18    will be deemed to have knowledge of and access to anything in the possession, custody
19    or control of any federal agency participating in the same investigation of the
20    defendant.”)(emphasis added).
21            In addition to its obligations under Brady, the Ninth Circuit’s interpretation of
22    Rule 16(a)(1)(E) makes it clear that the government’s possession, custody or control
23    “extends beyond that which is in the physical possession of the prosecutor. Information
24    in the hands of other federal agencies must also be turned over if the prosecutor has
25    knowledge of and access to the documents sought.” Bryan, 868 F.2d 1032 (9th Cir.
26    1989)
27
28
                                                     7
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 9 of 33 Page ID #:16034




 1          The critical inquiry is whether the government has the Tabs data. When asked by
 2    the Court whether the government has the Tabs data, AUSA Sagel instead stated,
 3    “Everything that is in the prosecution team’s possession he has.” The Court asked again,
 4    “Does the government have the Tabs data?” See e.g., Trial Tr. (8/13/21, Vol. 1) p. 16.
 5    AUSA Sagel represented to the Court, “with regard to the Tabs, I don’t know where – if
 6    it even exists and so forth. So I don’t know about the extractions. We don’t have
 7    anything in our database separate of Tabs and so forth.” See e.g., Trial Tr. (8/13/21, Vol.
 8    1) p. 17. This response speaks volumes.
 9          Further, as established by Mr. Avenatti’s initial motion, the defendant has
10    requested these materials for years. This is obvious by his numerous letters demanding
11    discovery and his motions before this Court.
12          Finally, Mr. Avenatti could not have gained access to any materials he sought. As
13    established, Mr. Avenatti was provided minimal access to the servers. Even when he was
14    provided access, the items he was permitted to access were limited. On August 19, 2021,
15    Nshan Taschyan testified in the defense case. SA Taschyan stated that Mr. Avenatti did
16    not have unlimited access to the EA LLP database as the government argues in its brief.3
17    Instead, SA Taschyan testified that everything Mr. Avenatti had access to on the physical
18    EA LLP servers in Los Angeles needed to be specifically approved by an attorney within
19    the United States Attorneys’ Office. SA Taschyan agreed that MA did not have
20    unlimited access to the servers and would not be permitted to obtain anything he sought.
21          Mr. Avenatti has now been forced to defend himself during this action without
22    access to these exculpatory materials and has been severely prejudiced as a result.
23    Without knowing the precise calculations contained in both the Tabs and the
24    QuickBooks data, it is impossible to know the costs, fees, expenses and other hourly
25    work performed in connection with each of the alleged victims.
26
27    3
       At the time of this filing, Mr. Avenatti has not yet received the transcript from today’s
28    proceeding and paraphrases the testimony from memory and notes.
                                                    8
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 10 of 33 Page ID #:16035




 1
 2    III.   CONCLUSION
 3           For each of the reasons set forth above, Mr. Avenatti respectfully requests that the
 4    Court dismiss Counts 1 through 10 as a result of the government’s misconduct, blatant
 5    discovery failures, interference with Mr. Avenatti’s right to due process and the resulting
 6    severe prejudice. In the alternative, Mr. Avenatti requests that the Court declare a
 7    mistrial.
 8
        Dated: August 19, 2021                   Respectfully submitted,
 9
10                                              /s/ Michael J. Avenatti
11                                              Defendant
                                                MICHAEL JOHN AVENATTI
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                   9
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 11 of 33 Page ID #:16036




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT A
28
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 12 of 33 Page ID #:16037
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 13 of 33 Page ID #:16038
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 14 of 33 Page ID #:16039
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 15 of 33 Page ID #:16040
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 16 of 33 Page ID #:16041
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 17 of 33 Page ID #:16042
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 18 of 33 Page ID #:16043




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27                                   EXHIBIT B
28
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 19 of 33 Page ID #:16044
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 20 of 33 Page ID #:16045
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 21 of 33 Page ID #:16046
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 22 of 33 Page ID #:16047




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27                                   EXHIBIT C
28
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 23 of 33 Page ID #:16048
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 24 of 33 Page ID #:16049
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 25 of 33 Page ID #:16050
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 26 of 33 Page ID #:16051
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 27 of 33 Page ID #:16052
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 28 of 33 Page ID #:16053
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 29 of 33 Page ID #:16054
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 30 of 33 Page ID #:16055
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 31 of 33 Page ID #:16056




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27                                   EXHIBIT D
28
Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 32 of 33 Page ID #:16057
     Case 8:19-cr-00061-JVS Document 745 Filed 08/19/21 Page 33 of 33 Page ID #:16058




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 19, 2021, service

 6    of the:
 7
        DEFENDANT’S REPLY TO THE GOVERNMENT’S OPPOSITION TO. MOTION
 8      TO DISMISS OR, IN THE ALTERNATIVE, MOTION FOR MISTRIAL, DUE TO
          THE GOVERNMENT’S (1) FAILURE TO PRODUCE INFORMATION AS
 9      REQUIRED BY RULE 16, BRADY, AND GIGLIO, AND (2) CONTEMPT OF THIS
                         COURT’S JANUARY 25, 2021 ORDER
10
      on the following party, using the Court’s ECF system:
11
12    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN

13    I declare under penalty of perjury that the foregoing is true and correct.
14
      Executed on August 19, 2021
15
16                                            /s/ H. Dean Steward
17                                            H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
                                                   10
